UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7156



WILLIE DAVIS,

                                            Plaintiff - Appellant,

          versus


JAMES B. FRENCH; R. E. SIGNAL; S. R. MCCABE;
HAROLD WILLIAMS; DR. SMITH; DOCTOR LAVIN; DR.
CARTER; JOHN DOE; SERGEANT MOORE; CORRECTIONAL
OFFICER POWELL; SERGEANT HALE; DOCTOR HATHA-
WAY; DOCTOR UMESI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-01-234-5-F-3)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie J. Davis, a North Carolina inmate, appeals the district

court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001), and

denying Davis’s motion for reconsideration.    We have reviewed the

record and the district court’s orders and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court. Davis v. French, No. CA-01-234-5-F-3 (E.D.N.C.

filed May 30, 2001; entered May 31, 2001, and June 21, 2001;

entered June 25, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2